 

 

 

 

 

 

 
 
 

Case 7:21-cv-07066-VB Document 3 Filed Cow a5\u
. icc’
Cop! Mai evincent - Br
Chambers 0
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
xX
In Re: ORDER OF DISMISSAL
FOR
Richard LW Holt FAILURE TO PROSECUTE
BANKRUPTCY APPEAL
Xx 21-CV-7066 VB
FROM: VITO GENNA, CLERK USDC SDNY
UNITED STATES BANKRUPTCY COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICAL SY FILED
TO: RUBY J. KRAJICK, CLERK BOC Hf
UNITED STATES DISTRICT COURT DATE FILED: tl
SOUTHERN DISTRICT OF NEW YORK Le TSE SE elk
IN RE: Richard LW Holt BANKRUPTCY CASE: 19-B-24135 (SHL)

DATE OF FILING NOTICE OF APPEAL: 04/05/2021
BANKRUPTCY DOCUMENT #: 63

The above- referenced case is forwarded to District Court for possible dismissal. Petitioner has failed to file the
Designation of Items to be Included in the Record as required by:

_X_FRBP 8009

___ Federal Rules of Civil Procedure (Rule )

___ 28 U.S.C, 1930 (9), (16)- the requirement to pay a filing fee

____ Rule 8009-1 from the Local Rules for The United States Bankruptcy Court Southern District of New

York.
Dated: August 20, 2021 Vito Genna, Clerk
New York, New York U.S. Bankruptcy Court, SDNY
By: s/ Anatin Rouzeau
Deputy Clerk

ORDER

For the reason(s) set forth above, the appeal is deemed abandoned, and IT IS THEREFORE ORDERED that the

appeal in the above-entitled action is hereby DISMISSED. 1
Dated August 23 2021 UL (

New York, New York Vincent L. Briccdtti VY
United States District Judge

I hereby certify that I have this day forwarded a copy of this order to the Clerk of the Bankruptcy Court for the
Southern District of New York.

District Court Document # Ruby J. Krajick , Clerk
District Court, SDNY

By:
Deputy Clerk

 
